                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE MIDDLE DISTRICT OF TENNESSEE

IN RE:                                           )               Case No. 19-04947
                                                 )               Chapter 13
Eric Jason Dolinich                              )               Judge Randal S Mashburn
XXX-XX-0907                                      )
                                                 )
                 Debtor


  ORDER DENYING TRUSTEE’S MOTION TO CONVERT OR DISMISS FOR CAUSE FOR
    FAILURE TO CONFIRM A PROPOSED PLAN PURSUANT TO 11 U.S.C. §1307 (c)(5)


                 This cause came to be heard, regarding the Trustee’s Motion to Convert or Dismiss for

      Cause for Failure to Confirm a Proposed Plan Pursuant to 11 U.S.C. §1307(c)(5). The Debtor’s

      plan has been confirmed with changes.

                 IT IS HEREBY ORDERED that the Trustee’s Motion to Convert or Dismiss for Cause

         for Failure to Confirm a Proposed Plan Pursuant to 11 U.S.C. §1307(c)(5) is hereby denied.


                                                 THIS ORDER WAS SIGNED AND ENTERED
                                                 ELECTRONICALLY AS INDICATED AT THE
                                                 TOP OF THE FIRST PAGE.
APPROVED FOR ENTRY:

/s/John Maher
JOHN MAHER
Attorney for Debtor
127 South Third Street
Clarksville, TN 37040
(931) 645-9900 Telephone
(931) 920-3300 Fax
John.maher.bk@gmail.com




Case 3:19-bk-04947         Doc 33     Filed 10/16/19 Entered 10/16/19 15:52:45               Desc Main
                                      Document     Page 1 of 1
